Citation Nr: 0306197	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-404 80	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
schizophrenia, currently rated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to June 1982.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1995 and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The veteran originally filed a request to reopen a claim for 
service connection for schizophrenia in May 1991.  The RO 
denied his request in an April 1993 decision, which the 
veteran appealed to the Board.  In a March 1995 decision, the 
Board reopened the veteran's claim and remanded it to the RO 
for additional development.  In a June 1995 decision, the RO 
granted service connection for schizophrenia and assigned a 
30 percent disability evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9203, effective in May 1991.  In 
September 1995, the veteran submitted evidence indicating 
that he requested a higher initial evaluation for his 
service-connected disability.  The RO issued a rating 
decision in May 1996 indicating that the veteran's disability 
should remain at a 30 percent evaluation, and the veteran 
submitted his notice of disagreement to that decision in June 
1996.  (This disorder is now rated under 38 C.F.R. § 4.130, 
DC 9203.)  In a January 1998 rating decision and in a January 
1998 supplemental statement of the case, the RO increased the 
veteran's disability rating to 50 percent, effective as of 
September 1995.  The veteran has indicated that he still 
desires a higher initial evaluation, and so this claim is now 
on appeal before the Board.

In September 1996, the veteran also submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, asserting that his schizophrenia prevents him 
from working in any capacity.  In a December 1997 rating 
decision, the RO denied the veteran's claim, and this 
decision is also now properly on appeal before the Board. 




FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran is totally disabled because of his service-
connected schizophrenia.

3.  The veteran's claim for a total rating based on 
individual unemployability is moot. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial evaluation of 
100 percent for schizophrenia have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, Part 4 (2002); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9203 (1996).

2.  The veteran's claim for a total disability evaluation 
based on individual unemployability due to service-connected 
disability is dismissed.  38 U.S.C.A. §§ 1114(j), 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

The Board first notes that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159.  In this 
regard, the claims file reflects multiple VA and private 
treatment records, VA examination reports, social security 
administration records, and statements submitted in support 
of the veteran's claims, all of which contain information 
that permits the Board to fully address the relevant issues 
on appeal.  In addition, the Board finds that the veteran has 
continually known of the steps that VA has undertaken to 
develop his claims, and of which steps he could undertake in 
support of his claims, as documented in correspondence from 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Lastly, the Board observes that in light of the 
highly favorable outcome of this decision, constituting a 
full grant of the benefits sought on this appeal, any 
perceived lack of VCAA notice or development should not be 
considered prejudicial to the veteran.

Entitlement to a Higher Initial Evaluation for Schizophrenia

The veteran's service-connected schizophrenia is currently 
assigned a 50 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9203 (2002).  This is his only 
service-connected disability.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2002).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the veteran first expressed disagreement 
with the original assignment of his disability rating 
following the award of service connection, and as such, the 
severity of his disability will be considered during the 
entire period from the initial assignment of the disability 
rating to the present, as well as the potential applicability 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  In this case, the relevant evidence for 
review consists of a large body of information, and includes 
the veteran's service medical records, multiple VA treatment 
and hospitalization records dating from the early 1980's to 
the present, VA examination reports dated in July 1995, 
December 1997, March 2000 and April 2002, private treatment 
records and evaluations dated from approximately February 
1990 to June 2000, the veteran's social security 
administration disability award records, and several lay 
statements and written argument submitted in support of the 
claims on appeal.  The Board has reviewed, considered and 
weighed the probative value of all of this relevant evidence.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

During the pendency of the veteran's claim, by regulatory 
amendment effective November 7, 1996, substantial changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, as set forth in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version more favorable to the veteran applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Having reviewed both the pre- and post- November 7, 1996, 
rating criteria to determine the proper evaluation for the 
veteran's service-connected mental disorder, the Board finds 
that the former criteria are more favorable to the claim.  

On and before November 6, 1996, the applicable rating 
criteria for schizophrenia indicated that a 50 percent 
disability evaluation was warranted when there was 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required lesser 
symptomatology than that of 100 percent, such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was warranted for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, DC 9203 (1996).  Further, 
38 C.F.R. § 4.16(c) (1996), previously provided that when the 
only compensable service-connected disability is a mental 
disorder is assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following 
substantially gainful employment, that disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.   

The Board finds that the competent medical evidence of record 
in this case demonstrates that the veteran's service-
connected schizophrenia more nearly approximates a higher 
initial evaluation of 70 percent under the old psychiatric 
rating criteria per 38 C.F.R. § 4.132, DC 9203.  The evidence 
indicates that the veteran's schizophrenia is certainly 
productive of severe impairment of both social and industrial 
adaptability, but does not show that there are active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness to warrant a higher 100 percent 
rating under the old criteria.  Additionally applying the 
former 38 C.F.R. § 4.16(c) to the claim per Karnas, however, 
warrants a revised finding that the veteran's service-
connected mental disorder should actually be assigned a 100 
percent higher initial (schedular) evaluation.  

The evidence of record shows that although the veteran has 
been able to function somewhat adequately in daily life, he 
has been unable to maintain any job for more  than three 
months since the time of his active service.  The Board 
indeed attributes this problem to the veteran's 
schizophrenia, as the record demonstrates that he has 
willingly attempted vocational rehabilitation in order to 
continue to be employed, and has repeatedly attempted to 
maintain employment, as displayed by the sheer number of his 
short-term positions over the years.  He has also relayed an 
inability to interact well with others in a customary work 
setting, and this has been supported by the conclusions of 
some of the medical practitioners involved in this case.  As 
for social impairment, the veteran has no children, and lives 
with his parents.  He regularly attends counseling sessions 
and treatment for his mental disorder.  
The Board observes that the medical evidence also shows that 
the veteran has been assigned GAF scores of between 38 and 60 
based upon his impairment from schizophrenia.  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
31-40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  Most of the veteran's scores 
have been in the 41 to 50 range, indicative of serious 
symptomatology and serious impairment in social and 
occupational functioning.

Accordingly, the Board finds that application of the pre-
November 1996 regulatory criteria to the evidence of record 
warrants a higher initial schedular evaluation of 70 percent 
under 38 C.F.R. § 4.132, DC 9203.  Because this mental 
disorder is the veteran's only service-connected disability, 
however, and is one that has been shown to severely impair 
his ability to retain and maintain employment, the veteran is 
entitled to a 100 percent schedular evaluation via the 
application of 38 C.F.R. § 4.16(c).

With regard to the applicable post-November 1996 rating 
criteria for mental disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9203, the Board finds that there is no need 
to review those criteria in this case, as application of the 
"old" criteria has been shown to warrant the assignment of 
the highest available initial evaluation for the veteran's 
mental disorder, a total (100 percent) schedular rating.  
Entitlement to TDIU 

The veteran also filed a claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU) in September 1996.  As 
noted above, the Board has decided to grant a total schedular 
evaluation for the veteran's service-connected schizophrenia, 
effective from the date of his original claim for service 
connection.

VA's General Counsel has addressed the question of 
consideration of a TDIU claim where a total schedular rating 
is already in effect in VAOPGCPREC 6-99.  In this opinion, 
the General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C.A. § 1114(j) (West 2002) for total 
disability.  

According to 38 C.F.R. § 3.340(a)(2) (2002), total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
prescribes a 100 percent evaluation, or with less disability 
where the requirements of 38 C.F.R. § 4.16 (2002) are 
present.  A TDIU claim for a particular service-connected 
disability may not be considered, however, when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 6-99.  
Accordingly, in light of its above decision to award a 100 
percent schedular evaluation for the veteran's service-
connected schizophrenia, the Board concludes that the 
veteran's pending TDIU claim concerning the same disability 
is now moot.




ORDER

Entitlement to a higher initial evaluation of 100 percent for 
schizophrenia is granted.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

